Notice of Pre-AIA  or AIA  Status
 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Detailed Action


Rejection under 35 USC §102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. §102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –



(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-3, 12-14 and 17 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Nickel (US-2020/0029854-A1).

Claim No
Claim feature
Prior art
Nickel (US-2020/0029854-A1)

1
A system for magnetic resonance imaging (MRI), comprising: 

Nickel discloses a system for magnetic resonance imaging (MRI) as claimed, see Fig. 

at least one storage device storing executable instructions, and 


Nickel’s MRI system includes at least one storage device (“storage apparatus”) storing executable instructions, cf. ¶ [0048] where Nickel discloses a storage device where executable instruction (“computer program”) are stored.


at least one processor in 
communication with the at least one storage device, when executing the executable instructions, causing the system to perform operations including: 

Nickel discloses at least one processor in communication with the at least one storage device, when executing the executable instructions, causing the system to perform operations, cf. ¶[0048], including 

obtaining a plurality of groups of imaging data, each group of the plurality of 
groups of imaging data being generated based on MR signals acquired by an MR 
scanner via scanning a subject using a diffusion sequence;  

Nickel discloses a step of obtaining a plurality of groups of imaging data (see N sets of image data, in various places in the text), each group of the plurality of groups of imaging data being generated based on MR signals acquired by an MR  scanner (72, cf. Fig. 7) via scanning a subject (P) using a diffusion sequence (see references made to diffusion imaging throughout text of Nickel);  


for each group of the plurality of groups of imaging data, determining one or more correction coefficients associated with an error caused by the diffusion sequence;  

Nickel discloses for each group of the plurality of groups of imaging data, determining one or more correction coefficients (weighting coefficients Vn,1) associated with an error (artifact) caused by the diffusion sequence;  


determining, based on the one or more correction coefficients corresponding to 
the each group of the plurality of groups of imaging data, a plurality of groups of corrected imaging data;  

Nickel discloses a step of determining, based on the one or more correction coefficients (Vn,1) corresponding to the each group of the plurality of groups of imaging data, a plurality of groups of corrected imaging data;  


determining averaged imaging data by averaging the plurality of groups of corrected imaging data in a complex domain;  and 

Nickel discloses a step of determining averaged imaging data by averaging the plurality of groups of corrected imaging data in a complex domain (see abstract and other places in the text for complex MR image data or complex variable);  and 


generating, based on the averaged imaging data, an MR image.
Nickel discloses a step of generating, based on the averaged imaging data, an MR image, see step 1.IV in Fig. 1.

2
The system of claim 1, wherein the one or more correction coefficients include at least 



3
3. The system of claim 1, wherein to determine, based on the one or more correction coefficients corresponding to the each group of the plurality of groups of imaging data, a plurality of groups of corrected imaging data, the at least one processor is further configured to cause the system to perform additional operations including: performing a dot product between the each group of the plurality of groups of imaging data and the one or more corresponding correction coefficients in an image domain.
Nickel discloses a dot product between each group and the correction coefficient when it discloses that image data are multiplied by weighing coefficients, cf. ¶ [0077].
12

The system of claim 1, wherein the diffusion sequence includes at least one diffusion block associated with a diffusion gradient and at least one imaging block associated with one or more scanning parameters, the imaging block being arranged subsequent to the diffusion block in the diffusion sequence.

Nickel meets the claim (claim 12) as it applies diffusion gradient first and then imaging (readout) gradient.
13
A system for magnetic resonance imaging (MRI), comprising: 

See treatment of the preamble of claim 1.

at least one storage device storing executable instructions, and 

See treatment of the feature in claim 1.

at least one processor in communication with the at least one storage device, when executing the executable 



obtaining a plurality of groups of imaging data, each group being generated via scanning a subject using a diffusion sequence; 

See treatment of the feature in claim 1.

determining corrected imaging data by weighting the plurality of groups of imaging data; and 

Nickel discloses a step of determining corrected imaging data by weighting the plurality of groups of imaging data (see weighted average, weighting coefficients etc. in the text of Nickel); and 


generating a diffusion image of the subject based on the corrected imaging data.
Nickel discloses a step of generating, based on the averaged imaging data, an MR image, see step 1.IV in Fig. 1.

14
The system of claim 13, wherein the weighting is performed based on a 
weighting coefficient corresponding to each of the plurality of groups of 
imaging data, the weighting coefficient is determined based on at least one of 
a phase correction coefficient configured to correct a phase error or a 
magnitude correction coefficient configured to correct a magnitude error of 
each group of imaging data.
See title of Nickel which mentions phase correction. Even though magnitude correction appears as an alternative to phase correction in this claim (claim 14), Nickel discusses magnitude correction as well.




17
A method for magnetic resonance imaging (MRI), implemented on a computing device having one or more processors and one or more storage media, the method comprising: obtaining a plurality of groups of imaging data, each group of the plurality of groups of imaging data being generated based on MR signals acquired by an MR scanner via scanning a subject using a diffusion sequence; for each group of the plurality of groups of imaging data, 

.





Allowable Subject Matter
Claims 4-11, 15, 16 and 23-25 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Contact Information

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clayton Laballe can be reached on (571) 272-1594.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


G.M. HYDER
Primary Examiner
Art Unit 2852


/G.M. A HYDER/Primary Examiner, Art Unit 2852